Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application discloses the following embodiments:
Embodiment 1 - 1.1-1.7 
Embodiment 2 - 2.1-2.7 
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  The variation in the height of the circular connector at the base of the pin is shown to be obvious by the cited prior art of record.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.  Any rejection of one embodiment over prior art will apply equally to all other embodiments.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.  Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above identified embodiments.


Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and/or for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Specifically, the claim is non-enabling because the specification, while being enabling for most of the design, does not reasonably provide enablement for the detail “A” shown in reproductions 1.1,1.2,2.1,2.2 (see annotated reproductions below).  Specifically, the bounds of the claimed design of the top portion of the pin is not clearly defined because reproductions 1.1,1.2,2.1,2.2 show the top perimeter of the pin in broken lines, however, the side views show the perimeter of the pin in solid lines.  Therefore, bounds of the claim is not clear.  Furthermore, it is not clear if the diagonal lines shown on the top surface of the pin are intended to depict a serrated surface or surface pattern.  Therefore, the claim is not enabled because the appearance of the top perimeter of the pin is neither clear no concise nor exact enough to support the claim asserted.  
The claim is also therefore indefinite because the appearance of portions of the design as seen from the top cannot be determined without resorting to conjecture. Since the scope of the claim includes design features having an uncertain appearance, the metes and bounds of the claim are vague and not yet defined.
This rejection may be overcome by amending the drawing and description as follows:
Consistent depiction of detail “A” in all reproductions.
Surface shading of the top surface of the pin is suggested so that scope of the article is clearly understood.  In conjunction with surface shading, if the outer perimeter of the pin is not part of the claim, applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and non-enabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the permanent magnet shown in broken lines form no part of the claimed design or a statement that the portions of the permanent magnet shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).

    Matter excluded from the claim: Hague Administrative Instructions Section 403:
Matter which is shown in a reproduction but for which protection is not sought maybe indicated:    	    	        
(i) in the description referred to in Rule 7(5)(a) and/or 
(ii) by means of dotted or broken lines or coloring.
A response is required in reply to the Office action to avoid abandonment of the           application. 

Replacement Reproductions
Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended. The view number of an amended drawing should not be labeled as "amended." If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining views. Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). 
Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.

The claim stands rejected for the reasons set forth above.
The references cited, but not applied, are considered cumulative art related to the claimed design.

Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Notes on Correspondence
If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for a telephone interview: selina.sikder@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:

 "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

Please see MPEP 502.03 I (Article 5) for more details.

Discussion of the Merits of the Case
A Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
https://www.uspto.gov/web/forms/sb0080.pdf


When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:

The USPTO transacts business in writing. Applicants may submit replies to Office          actions only by:
	 
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-
            guidance-and-resources

Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450

Facsimile to the USPTO's Official Fax Number (571-273-8300)

 Hand-carry to USPTO's Alexandria, Virginia Customer Service Window


For additional information regarding responding to office actions see:
https://www.uspto.gov/patents-maintaining-patent/responding- office-actions

Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selina Sikder whose telephone number is 571-272-2627.  The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sandra Snapp, can be reached on 571-272-8364.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





    PNG
    media_image1.png
    367
    332
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    197
    245
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    275
    265
    media_image3.png
    Greyscale







/SELINA SIKDER/
Primary Examiner, Art Unit 2912